EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been amended as follows:
MATERIALS AND METHODS FOR TREATING FRIEDREICH'S ATAXIA
	The Abstract has been amended as set forth in the attached sheet.
Authorization for this examiner’s amendment was given in an interview with Attorney John J. Emanuele on May 18, 2022.
3.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  The claim requirement for a 2-amino acid linker between the first peptide/SEQ ID NO:2 and the second peptide/SEQ ID NO:4, without any other amino acids being permitted between the first and second peptides, distinguishes over the WO Patent Application 2013/071440.  See also the Office action mailed November 5, 2021, section 14.
	Instant claims 12, 18, 19, 40, and 96-99 are deemed to be entitled under 35 U.S.C. 119(e) to be entitled at least to the filing date of provisional application 62/891,029, because the provisional application ‘029, under the test of 35 U.S.C. 112(a), discloses the claimed invention.  Because the disclosure present in the WO Patent Application 2021/011929 concerning a linker and relied upon in the rejection set forth in section 13 of the Office action mailed November 5, 2021 is not present in provisional application 62/875,937 (to which the WO Patent Application ‘929 claims priority), the disclosure of the WO Patent Application ‘929 relating to a linker is no longer prior art under 35 U.S.C. 102 against the instant claims.  Accordingly, the rejection based upon the WO Patent Application ‘929 is withdrawn.
Bettoun (U.S. Patent Application Publication 2021/0363205) and Bettoun et al (U.S. Patent Application Publication 2021/0355177) are cited as art of interest.  However, as noted above, the effective filing date of the instant claims is deemed to be at least August 23, 2019, the filing date of provisional application 62/891,029.  Accordingly, neither Bettoun nor Bettoun et al is available as prior art under 35 U.S.C. 102 against the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 JRussel  May 18, 2022
ABSTRACT 
A Transactivator of Transcription-frataxin (TAT-FXN) fusion polypeptide useful in treating subjects diagnosed with Friedreich's